Citation Nr: 1604731	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to February 27, 2014, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 70 percent on and after February 27, 2014, for posttraumatic stress disorder.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2012, the Board remanded the issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  While in remand status, the RO issued an October 2014 rating decision wherein the rating assigned to the Veteran's PTSD was increased to 70 percent, effective February 27, 2014.  As this does not constitute a full grant of the benefits sought on appeal, the Veteran's claim remains pending before VA.  The Board has re-captioned the Veteran's claims to reflect the RO's October 2014 rating decision. 

The issues of entitlement to a rating in excess of 50 percent prior to February 27, 2014, for PTSD and entitlement to a rating in excess of 70 percent on and after February 27, 2014, for PTSD will be addressed in the remand portion of the decision below and are remanded to the RO.


FINDING OF FACT

The Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU is warranted when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from secure and follow substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Veteran's service-connected disabilities meet the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

In the September 2012 remand, the Board determined that the Veteran reasonably raised the issue of entitlement to TDIU.  See Rice v Shinseki, 22 Vet App 447, 453 (2009), see also VAOGCP C 06-96, 61 Fed. Reg. 66749 (1996).  Because this issue had not been developed or adjudicated by the RO, the Board remanded it for initial consideration.  As part of the RO's development of this claim, the Board directed the RO to obtain an opinion from a VA examiner.  

In February 2014, the Veteran underwent a VA examination.  In a May 2014 addendum, a VA examiner ultimately opined as follows:

This [V]eteran has documented service connected PTSD which has slowly deteriorated since his last exam in 2007.  In addition to an array of symptoms related to anxiety, depression, anger, avoidance, and insomnia, he has specific difficulties with concentration, intrusive memories, preoccupation with guilt and self-denigration, rage outbursts, avoidance of people, and disturbed motivation and mood which are caused by his PTSD and preclude him from securing and following substantially gainful employment consistent w/his education and occupational experience.  This veteran is high school educated.  His occupation is boatyard owner and operator, which he has pursued for decades.  He retired at age 54, 12 [years] ago, due to service connected cancer-related health problems.  His retirement led to diminished activity and distraction, allowing his traumatic combat memories to increasingly occupy his attention, worsening his PTSD symptoms.  The worsening PTSD further impaired his social, emotional, vocational, and recreational functioning.  At this time he has become unable to maintain calm, non-hostile contact w/customers, nor organize the diverse activities of a boatyard, nor focus and concentrate on completing each task required to fulfill his job and run his business.  He continues to suffer service connected memories, PTSD dysphoric symptoms, and PTSD cognitive impairments which interfere w/the performance of his job to the point of rendering him unable to work consistent [with] his specialized and highly remunerative occupational experience as a boatyard operator and small businessman.  He is 100 [percent] unemployable due to his service connected PTSD.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative opinion of record as to the impact his service-connected disorders have on the Veteran's ability to obtain or maintain substantially gainful employment is the May 2014 addendum to the February 2014 VA examination, which is positive to the Veteran's claim.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the September 2012 remand, the Board directed the RO to provide the Veteran with a VA examination to assess the severity of his service-connected PTSD.  As an aspect of this examination, the Board requested that the VA examiner complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

In February 2014, the Veteran underwent a VA examination.  The examiner assessed the severity of the Veteran's PTSD; however, the examiner did not provide a GAF score or an explanation of what that score represents in terms of the Veteran's psychological, social, and occupational functioning.  As such, the Board finds that the examiner did not substantially comply with the Board's remand directives and, thus, a remand is required in order to obtain a supplemental opinion or to provide the Veteran with another VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.   The RO must contact the VA examiner who conducted the February 2014 examination in order to obtain an addendum.  Specifically, the examiner must be asked to provide an opinion as to the Veteran's GAF score and an explanation of what that score represents in terms of the Veteran's psychological, social, and occupational functioning.  Any delivered opinion must include a thorough underlying rationale.

2.  If the February 2014 VA examiner is not available, the RO must provide the Veteran with another VA examination to assess the severity of his PTSD.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD, to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

Any delivered opinion must include a thorough underlying rationale.

3.  If a new VA examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for any such examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


